DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 In the office action, “/” should be read as and/or as generally understood. For example, “A/B” means A and B, or A or B.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moreschi (US 11,196,453).


Regarding claim 2, Moreschi discloses the high-frequency switch circuit according to claim 1, wherein when the first control signal is set to a first voltage, the charging/discharging 
Regarding claim 3, Moreschi discloses the high-frequency switch circuit according to claim 1, wherein the charging/discharging circuit includes a capacitance voltage control circuit [e.g. 222, 226/222, 224]  and a current generation circuit [e.g. 224/226], wherein the capacitance voltage control circuit is connected to the cathode of the diode and the first control terminal and performs any of charging of the capacitance element from the second node or drawing of a diode current from the second node and drawing of a discharge current of the capacitance element in accordance with the first control signal, and wherein the current generation circuit generates a drawing current for performing the drawing.
Regarding claim 4, Moreschi discloses the high-frequency switch circuit according to claim 2, wherein the charging/discharging circuit includes a capacitance voltage control circuit [e.g. 222, 226/222, 224]  and a current generation circuit [e.g. 224/226], wherein the capacitance voltage control circuit is connected to the cathode of the diode and the first control terminal and performs any of charging of the capacitance element from the second node or drawing of a diode current from the second node and drawing of a discharge current of the capacitance element in accordance with the first control signal, and wherein the current generation circuit generates a drawing current for performing the drawing.

Regarding claim 5, Moreschi discloses the high-frequency switch circuit according to claim 3, wherein the capacitance voltage control circuit sets a potential of the second node to a 

Regarding claim 6, Moreschi discloses the high-frequency switch circuit according to claim 4, wherein the capacitance voltage control circuit sets a potential of the second node to a potential lower than a potential of the first node and turns on the diode at the time of the drawing, and sets the potential of the second node to a potential higher than the potential of the first node and turns off the diode at the time of charging of the capacitance element.

Regarding claim 7, Moreschi discloses the high-frequency switch circuit according to claim 5, wherein the capacitance voltage control circuit [e.g. bottom right 222,224] has a second inductor element [e.g. 222] having one terminal connected to the cathode of the diode, and the other terminal connected to an output terminal of the current generation circuit, and a second resistance element [e.g. 224] having one terminal connected to the second power supply voltage, and the other terminal connected to the other terminal of the second inductor element.
Regarding claim 8, Moreschi discloses the high-frequency switch circuit according to claim 6, wherein the capacitance voltage control circuit [e.g. bottom right 222,224] has a second inductor element [e.g. 222] having one terminal connected to the cathode of the diode, and the other terminal connected to an output terminal of the current generation circuit, and a second resistance element [e.g. 224] having one terminal connected to the second power supply voltage, and the other terminal connected to the other terminal of the second inductor element.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moreschi (US 11,196,453) in view of Brady et al. (US 2010/0279630).

Regarding claim 13, Moreschi discloses a front-end circuit comprising: the high-frequency switch circuit according to claim 1. Moreschi does not explicitly disclose a transmission signal amplifier configured to be connected to the input terminal, amplify the transmission signal from the outside, and input the transmission signal to the high-frequency switch circuit; and a reception signal amplifier configured to be connected to the output terminal, amplify the reception signal from the high-frequency switch circuit, and output the reception signal to the outside. However, it’s well known to utilize a transmission signal amplifier to amplify the transmission signal and a reception signal amplifier to amplify the reception signal. For example, Brady discloses to utilize a transmission signal amplifier [e.g. PA] to amplify the transmission signal and a reception signal amplifier [e.g. LNA] to amplify the reception signal [see at least fig. 1]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Moreschi in accordance with the teaching of Brady regarding amplifiers in order to help transmitting and receiving signals.

Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/PATRICK C CHEN/Primary Examiner, Art Unit 2842